DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             E.S., the Mother,
                                Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES, and
               the GUARDIAN AD LITEM PROGRAM,
                          Appellees.

                              No. 4D17-2183

                            [November 1, 2017]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; J. David Langford, Judge; L.T. Case No.
312015DP000060.

  Crystal J. Marsh of Marsh Law Firm, P.A., Port Saint Lucie, for
appellant.

   Laura J. Lee, Sanford, for appellee Guardian ad Litem Program.

  Kelley Schaeffer, Bradenton, for appellee Department of Children and
Families.

PER CURIAM.

   In a fifty-five page final judgment terminating the parental rights of the
mother to her son, the trial court reviewed the extensive evidence of
medical neglect and the mother’s breach of her case plan. The mother
primarily argues on appeal that competent, substantial evidence does not
support the trial court’s detailed findings, nor is the evidence clear and
convincing. We affirm.

   On review, the task of the appellate court:

      is not to conduct a de novo proceeding, reweigh the testimony
      and evidence given at the trial court, or substitute our
      judgment for that of the trier of fact. Instead, we will uphold
      the trial court's finding “[i]f, upon the pleadings and evidence
      before the trial court, there is any theory or principle of law
      which would support the trial court's judgment in favor of
      terminating ... parental rights.”

In re Adoption of Baby E.A.W., 658 So. 2d 961, 967 (Fla. 1995) (quoting
Kingsley v. Kingsley, 623 So. 2d 780, 787 (Fla. 5th DCA 1993)). This
record is replete with evidence to support the findings of the trial court.

   Appellant’s challenges to the expert witnesses on the extent of the
records they reviewed to support their opinions were not preserved. In any
event, this would go to the weight of their testimony, not to its
admissibility. See Nat Harrison Associates, Inc. v. Byrd, 256 So. 2d 50, 53
(Fla. 4th DCA 1971). As to her claim that non-experts were allowed to give
speculative expert opinions, these issues were also not preserved, nor does
the record support appellant’s claim that the witnesses were not
sufficiently qualified to offer their opinions.

   The court found, and the record supports: the grounds for termination;
that termination was the least restrictive means to prevent further harm
to the child; and that it is manifestly in the child’s best interest that the
mother’s rights be terminated. We commend the trial court for its
thorough, well-reasoned final judgment, which we affirm.

WARNER, GROSS and TAYLOR, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2